Citation Nr: 0827010	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  07-25 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1969 to April 1971 
and subsequently served in the National Guard.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal of a September 2006 rating decision issued by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The rating decision, in pertinent 
part, denied the veteran's claim for entitlement to service 
connection for bilateral hearing loss.

In May 2008, the veteran was afforded a hearing before a 
Veterans Law Judge at the Pittsburgh RO.  A transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when: the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. §  5103A(d) (West 2002).  
The evidence of a link between the current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet.App. 410 (2006);  McLendon v. Nicholson, at 
83.
The veteran has submitted statements reporting that he first 
noticed hearing loss while he was in service and, since that 
time, suffered a progressive decline in his ability to hear.  
He stated that while he was in service he served as a radio 
operator, was frequently exposed to shooting range noises, 
had multiple weapons and explosives trainings, and rarely had 
access to ear protection.  The veteran's brother and a 
childhood friend also have submitted statements to the effect 
that the veteran began to experience hearing problems after 
he returned from active duty.  

The veteran's May 1969 induction examination reflected that 
he had normal hearing, but reported having his ears lanced at 
age seven and occasionally experiencing a ringing sensation 
in his ears after shooting.  

The veteran's last service medical examination, in February 
1971, also reflected normal hearing and the veteran signed 
the report to indicate that his physical condition had not 
changed since the time of his last examination. 

In October 1989 the veteran received an examination in 
preparation for enlistment in the National Guard.  The 
examination report indicates that the veteran reported having 
tubes placed in his ears at age eight due to childhood ear 
infections.  An audiological evaluation associated with the 
examination showed a hearing deficiency severe enough to 
disqualify the veteran from National Guard service.  However, 
the veteran subsequently obtained a waiver and served in the 
Guard as a cook. 

In December 2001, the veteran presented to the Butler VA 
Medical Center (VAMC) for a hearing evaluation.  At that time 
the veteran reported occupational noise exposure from working 
six months in a steel mill, military noise exposure as a 
radio operator, a history of lanced eardrums, and a family 
history of hearing loss.  The results of that evaluation 
suggested significant asymmetrical hearing loss.  The 
audiologist noted that the veteran needed to follow up with 
an ENT and recommended him for hearing aids, but did not 
opine as to the cause of his current hearing disability.

In April 2002 the veteran was evaluated by an ENT resident at 
the Butler VAMC.  At that evaluation the veteran reported 
multiple childhood myringotomies, exposure to artillery fire 
while in service, and current gun use, but the ENT resident 
did not opine as to the cause of the current hearing loss.  
An examination is needed to determine the etiological 
relationship, if any, between the veteran's military service 
and current hearing loss.

The record of the April 2002 evaluation further indicates 
that the veteran was going to receive an MRI in regard to his 
hearing loss and then follow up for re-evaluation.  However, 
no record of any MRI, or subsequent evaluation, appears in 
the record.  In June and July 2002, and January 2003, the 
veteran returned to the VAMC for non-test services pertaining 
to his hearing aids.

At the May 2008 hearing the veteran reported that his hearing 
aids had broken, he had visited the VAMC, and VAMC staff 
stated that they would help him obtain new hearing aids.  No 
record of this visit appears in the record, which also is 
silent for any treatment after January 2003.  The veteran 
noted at the hearing that he planned to visit an audiologist 
in the near future in order to obtain new hearing aids.  The 
record does not reflect whether or not the veteran has done 
so.

With regard to records in the custody of a Federal department 
or agency, VA must make as many requests as are necessary to 
obtain the relevant records, until and unless it determines 
further requests would be futile.  38 C.F.R. § 3.159(c)(2) 
(2007).  Moreover, VA is deemed to have constructive notice 
of the existence of any evidence, including treatment 
records, in the custody of a VA facility.  See Bell v. 
Derwinski, 2 Vet.App. 611, 612 (1992).  VA also has a duty to 
make reasonable efforts to obtain private medical records.  
38 C.F.R. § 3.159(c)(1) (2007).

Accordingly, the case is REMANDED for the following action:

 1.	The agency of original jurisdiction 
(AOJ) should take the necessary steps to 
obtain the veteran's service personnel 
records. 

 2.	The AOJ should take the necessary steps 
to obtain all records of the veteran's VA 
treatment for hearing loss since January 
2003.  In addition, the AOJ should make 
efforts to obtain any pertinent private 
medical records.

 3.	The AOJ should schedule the veteran for 
a VA examination for hearing disability.  
The examiner should review the claims 
folder, including the veteran's service 
medical records, and note such review in 
the examination report or in an addendum.  
The examiner should provide an opinion as 
to whether any current hearing loss is at 
least as likely as not (50 percent 
probability or more) to have begun in 
service or is otherwise the result of 
noise exposure or injury in service.  The 
examiner should provide a rationale for 
this opinion.

The examiner is advised that the silence 
or absence of service medical records 
cannot serve as the sole basis for 
providing an opinion against the claim, 
and that the veteran's reports must be 
considered.  Dalton v. Nicholson, 21 Vet 
App 23 (2007).  

4.  If the benefit sought remains denied, 
the AOJ should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Cheryl Mason
Veterans Law Judge, Board of Veterans' Appeals




